Citation Nr: 1724105	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  06-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for residuals of a head injury with migraine headaches. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By that rating action, the RO, in pertinent part, denied service connection for the disabilities on appeal.  The Veteran appealed this determination to the RO. 

In a March 2013 decision, the Board denied the Veteran's claims for service connection for the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court issued an Order vacating the Board's May 2013 decision and remanded the appeal back to the Board for action consistent with the Parties' June 2014 Joint Motion for Remand (JMR).  

This appeal was most recently before the Board in October 2016.  At that time, the Board remanded the appeal to the RO for additional development.  Specifically, the RO was to obtain outstanding VA treatment reports and Social Security Administration (SSA) records.  Thereafter, VA treatment records, dated from August 2003 to August 2015, were received and associated with the Veteran's electronic record.  In addition, in November 2016, the SSA indicated that it did not have any records of the Veteran.  Thus, the requested development has been accomplished and the matters have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Board finds that prior to further appellate review of the claims, additional substantive development is required.  Specifically, the AOJ must schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder, to include PTSD and depression.  

In the June 2014 JMR, the Parties argued that the evidence of record raised the theory that the Veteran's diagnosed depression might have preexisted service.  Notably, the Parties referenced a May 2005 VA physician's conclusion that the Veteran had described having symptoms consistent with depression, as well as a lifelong history of alcohol and drug problems, that were clearly exacerbated during his military time but had started before that time.  (See May 2005 VA PTSD examination report at page 4).  

Thus, considering the Parties to the JMR's argument that the February 2005 VA examiner's conclusion that the Veteran's diagnosed depression might have preexisted service, the Board finds that an adequate VA examination and opinion is needed to assist in determining whether any diagnosed acquired psychiatric disorder, notably depression, preexisted the Veteran's entrance into military service and was aggravated therein.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Parties to the JMR also concluded that evidence relating to stressful events during service that is developed in support of the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, may also relate to the claimed in-service back and head injuries, and that those claims are therefore intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine whether any diagnosed acquired psychiatric disorder, to include PTSD and depression were related to military service or had preexisted military service and were aggravated therein.  The examination report is to contain a notation that the examiner reviewed electronic records, to include the Veteran's service records.

a.) With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss a December 2011 VA examiner's conclusion that the Veteran had PTSD secondary to an in-service  physical assault aboard a ship in 1972.

b.) If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptoms and any verified in-service event, notably the Veteran's report of having been a victim of a "blanket party."  

The examiner is hereby advised that the Veteran's stressor of having PTSD based on being stabbed and beaten during a race riot aboard the USS TRIPOLI or USS NEW ORLEANS has not been verified by the RO). 

Based on the review of the electronic record and the results of the examination, particularly the Veteran's psychiatric history as elicited during the examination and as contained within the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, are related to the alleged incident(s).  Specifically, please identify (by medical diagnosis) each psychiatric disability entity found, and specifically indicate whether the Veteran has a diagnosis of PTSD based on his service related to a confirmed stressor.  Note: only a confirmed stressor can serve as a viable basis for the diagnosis of PTSD.  

c.) Is it at least as likely as not (a 50 percent or greater probability) that each currently diagnosed psychiatric disorder (other than PTD), such as depression, had its onset in, or is otherwise related to, the Veteran's period of active service?

The examiner must address the Veteran's lay statements and history regarding onset and continuity of symptoms and in-service events.

d.) If the examiner determines that the Veteran does not have PTSD or an acquired psychiatric disorder, such as depression, that had its onset during service, is there clear and unmistakable evidence (i.e., obvious, manifest and undebatable) that any acquired psychiatric disorder (either PTSD or an acquired psychiatric disability other than PTSD, such as depression) preexisted the Veteran's entry into active service? 

e.) For any current acquired psychiatric disability (either PTSD or an acquired psychiatric disability other than PTSD, such as depression) that is found to have clearly and unmistakably preexisted service, the examiner should then provide an opinion as to whether there is clear and unmistakable evidence (obvious, manifest and undebatable) that it was not aggravated beyond its natural progress therein?

f.) In providing responses to the requested questions, the examiner is hereby advised that aside from a June 1971 service enlistment report and Report of Medical History, the service records department has concluded that the remainder of the Veteran's service treatment records are unavailable for review.  

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

2.  Ensure the examiner's opinions are responsive to these determinative issues of current diagnoses, etiologies, and current severity of these disabilities at issue in this appeal.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2 (2016).

3.  Readjudicate the claims for service connection for an acquired psychiatric disorder, to include PTSD and depression; residuals of a head injury with migraine headaches; and a back disorder in light of this and all other additional evidence.  

If any claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the electronic record to the Board for further appellate consideration of the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

